Citation Nr: 0821079	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-06 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for claimed cervical 
dysplasia.  

2.  Entitlement to service connection for claimed 
dermatofibrosarcoma protuberans.  

3.  Entitlement to service connection for claimed migraine 
headaches.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June 1984 to June 
1987.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision issued by the RO.  

In May 2007, this case was remanded by the Board for 
additional development and adjudication.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaints or 
findings referable to a skin or headache disorder during 
service.  

2.  The currently demonstrated dermatofibrosarcoma 
protuberans and migraine headaches are not shown to be due to 
any event or incident of the veteran's active service.  

3.  The veteran currently is not shown to have any residuals 
due to the cervical dysplasia documented in service.  




CONCLUSIONS OF LAW

1.  The veteran's disability manifested by 
dermatofibrosarcoma protuberans or migraine headaches is not 
due to disease or injury that was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  

2.  The veteran does not have residual disability referable 
to cervical dysplasia that was incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. §§ 3.303 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in May and August 2003, and May and 
September 2007, the veteran was furnished notice of the type 
of evidence needed in order to substantiate the claims, 
including notice that a disability rating and effective date 
will be assigned if service connection is awarded.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran was also generally informed that she should send 
to VA evidence in her possession that pertains to the claims 
and advised of the basic law and regulations governing the 
claims, the cumulative information and evidence previously 
provided to VA (or obtained by VA on the veteran's behalf), 
and provided the basis for the decisions regarding the 
claims.  

The veteran was provided with adequate notice of the evidence 
which was not of record, additional evidence that was 
necessary to substantiate the claims, and she was informed of 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on her behalf.  

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  

In this context, it is well to observe that VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service treatment 
records, post-service treatment records and reports, VA 
examinations, records from the Social Security 
Administration, and statements submitted by the veteran and 
her representative in support of the claims.  

In addition, the Board notes that this matter has been 
remanded for additional development, to include VA 
examinations in connection with her claims.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran.  Accordingly, further development and 
further expending of VA's resources is not warranted.  See 
38 U.S.C.A. § 5103A.  


II.  Service connection. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

For certain chronic diseases, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the Court has declared that in adjudicating 
a claim, the Board has the responsibility to do so.  Bryan v. 
West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992).  

Here, the veteran seeks compensation benefits for 
dermatofibrosarcoma protuberans, cervical dysplasia and 
migraine headaches.  

The evidence in this case includes the veteran's service 
treatment records, post-service medical treatment records, 
records from the Social Security Administration, and reports 
referable to VA examinations.  

The veteran's service records do not show that he was treated 
for a skin disorder or migraine headaches in service.  An 
April 1985 treatment note indicated abnormal Pap smear. 

In July 1985, during service, the veteran underwent 
colposcopy with biopsy and endocervical curettage.  The 
pathology report showed the presence of cervical dysplasia.  
Subsequent pap smears were indicted to be normal.  The 
separation examination disclosed no remarkable items.  

With respect to the veteran's claimed skin disorer, the 
veteran asserts that her condition started in service in 
1984.  This was when she noticed a flesh-colored bump on her 
right leg.  After service, the veteran's private physician 
noticed the righ leg bump that was excised by another 
physician excised and was thought at the time to likely be a 
keloid.  

The condition reportedly redeveloped in December 2000, and 
the veteran went to the emergency room after the bump became 
indurated and began to bleed.  A biopsy disclosed abnormal 
pathology, and the lesion was excised in March 2001.  

With respect to the veteran's migraine headaches, the veteran 
asserts that she has suffered with headaches for years.  The 
veteran indicated that, after her wisdom teeth were removed 
in 1985, her headaches ceased for a while.  Then the 
headaches returned, and she currently reports having 
headaches approximately three times per week.  

In connection with the claims, the veteran was afforded two 
VA examinations in January and February 2008.  

The January 2008 examiner was asked to examine the veteran in 
connection with her migraine headaches and 
dermatofibrosarcoma protuberans claims.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination.  Her medical history was 
noted for the record.  The veteran's current symptoms were 
also noted.  

After examination, the veteran was diagnosed with 
dermatofibrosarcoma protuberans, right leg, excised in July 
2001, and headaches, migraine variant.  The examiner then 
stated that "based on objective data presented, [the 
dermatofibrosarcoma protuberans] was not present during 
active military service and was diagnosed at least two years 
after separation."  

The examiner also opined that "based on objective data 
presented, [migraine headaches were] not present during 
active military service.  The claimant did have wisdom teeth 
extractions during active duty but it [was] unlikely that 
such extractions would result in migraine headaches."  

The veteran was afforded a VA examination in connection with 
her cervical dysplasia in February 2008.  The examiner 
indicated that the veteran's claims file had been reviewed in 
connection with the examination. The veteran's medical 
history was also noted.  

After examination, the examiner stated the veteran's 
"cervical dysplasia resolved completely.  All subsequent pap 
smears on record were normal.  She was noted to have no 
residual morbidity or disability related to cervical 
dysplasia."  

Based on the foregoing, the Board finds that the veteran's 
claims of service connection for dermatofibrosarcoma 
protuberans, cervical dysplasia and migraine headaches must 
be denied .  

The veteran's service treatment records do not indicate that 
the veteran sought treatment for or was diagnosed with 
migraine headaches or dermatofibrosarcoma protuberans in 
service.  In addition, the veteran's separation examination 
showed no remarkable items.  

While the veteran was noted to have cervical dysplasia in 
service, the February 2008 VA examiner, who examined the 
veteran and her claims file in connection with the claim, 
stated that the veteran's cervical dysplasia had resolved 
completely and that she has no residual morbidity or 
disability related to cervical dysplasia.  

In this regard, the Board notes that, without a finding that 
the veteran has a current disability, her claim of service 
connection for such condition cannot be sustained.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The January 2008 examiner found that the veteran's diagnosed 
migraine headaches and dermatofibrosarcoma protuberans were 
not present during active duty.  

In reaching this determination, the Board does not wish in 
any way to diminish the veteran's service to our Country.  
The Board, however, is precluded from reaching its own 
unsubstantiated medical conclusions, and is instead bound by 
on these matters by the medical evidence of record.  See 
Jones v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith 
v. Brown, 8 Vet. App. 546, 553 (1996) (en banc); in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

The Board also notes that, as a lay person, the veteran is 
not competent to establish a medical diagnosis or show a 
medical etiology; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

In this case, the medical evidence is against a finding that 
the veteran has dermatofibrosarcoma protuberans, cervical 
dysplasia or migraine headaches that had their onset in 
service or otherwise is shown to be due to any event or 
incident of her service.  Service connection for these 
conditions must therefore be denied.  



ORDER

Service connection for claimed cervical dysplasia is denied.  

Service connection for dermatofibrosarcoma protuberans is 
denied.  

Service connection for migraine headaches is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


